Case: 10-20100     Document: 00511640278         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 10-20100
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR ESPARZA ALVAREZ, also known as Hector Esparza, also known as
Hecleto Perales Esparza, also known as Hector Alvarez Esparza, also known as
Hector Esparza-Alvarez, also known as Alverez Hector Esparza, also known as
Lionel Sauceda, also known as Hector Alverez Esparza,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-602-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Hector Esparza
Alvarez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Esparza Alvarez has filed a response, in which he requests
appointment of counsel, and a supplemental response, which we have

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20100   Document: 00511640278     Page: 2   Date Filed: 10/21/2011

                                 No. 10-20100

considered. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Esparza Alvarez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, Esparza Alvarez’s motion
to supplement his response is GRANTED, his motions for appointment of
counsel and for judicial notice are DENIED, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2